
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.9



IMPAC FUNDING CORPORATION
2006 AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN


ARTICLE I

INTRODUCTION


        1.1    Purpose.     The purpose of this Plan is to enable the Sponsor
and Affiliated Companies to provide a competitive tax-deferred capital
accumulation vehicle in order to attract and retain key management.


        1.2    Effective Date and Term.     This Plan is effective as of
February 1, 2000 (the "Effective Date"), unless otherwise expressly provided
herein. This amendment and restatement of the Plan is effective as of January 1,
2005.


        1.3    Participation.     Participation in this Plan is open only to
employees of the Sponsor or any Affiliated Company who meet the requirements
specified in Section 4.1 of the Plan and who are selected for participation in
the Plan by the Committee. Participation in this Plan by any such employees, and
the payment of any benefits under this Plan to any such employee, shall be
governed by the terms of this Plan and by the terms of the Participation
Agreement entered into with respect to this Plan by the Company and such
employee pursuant to Section 1.4 hereof.


        1.4    Participation Agreement.     As a condition to the commencement
of participation in this Plan, each employee approved for participation must
enter into an agreement covering such employee's participation (a "Participation
Agreement") which agreement shall be executed by the Sponsor and such employee
and, if such employee is employed by an Affiliated Company, such Affiliated
Company. Each Participation Agreement shall include such terms and conditions
related to the employee's participation in the Plan as the Committee may deem
appropriate.


        1.5    Applicability of ERISA.     This Plan is intended to be a
"top-hat" plan—that is, an unfunded plan maintained primarily for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees within the meaning of ERISA. As such, the Plan is exempt
from the participation and vesting requirements of Part 2 of Title I of ERISA,
the funding requirements of Part 3 of Title I of ERISA, and the fiduciary
responsibility provisions of Part 4 of Title I of ERISA.


ARTICLE II

DEFINITIONS


        2.1    Account.     "Account" shall mean one of the separate Accounts
maintained by the Committee pursuant to the provisions of Section 5.1.


        2.2    Active Participant.     "Active Participant" shall mean a
Participant whose participation in this Plan has been approved pursuant to the
provisions of Section 1.3, who has entered into a Participation Agreement
pursuant to the provisions of Section 1.4, and whose active participation in the
Plan has not been terminated pursuant to the provisions of Section 3.5.


        2.3    Affiliated Company.     "Affiliated Company" shall mean any of
the following affiliates of the Sponsor which the Board expressly designates as
having the status of an Affiliated Company for purpose of this Plan: (a) any
corporation which is included in a controlled group of corporations, within the
meaning of Section 414(b) of the Code, of which controlled group the Sponsor is
also a member; (b) any trade or business which is under common control with the
Sponsor within the meaning of Section 414(c) of the Code; (c) any service
organization that is included in an affiliated service group, within the meaning
of Section 414(m) of the Code, of which affiliated service group the Sponsor is
also a member; (d) any other entity required to be aggregated with the Sponsor
pursuant to

--------------------------------------------------------------------------------



regulations promulgated under Section 414(o) of the Code and (e) any other
entity or entities which are designated by the Board as Affiliates as listed on
Exhibit A hereto and which adopt this Plan.


        2.4    Beneficiary.     "Beneficiary" shall mean, with respect to any
Participant, the person or persons and/or entity or entities designated or
deemed designated by the Participant pursuant to Section 12.1 hereof to receive
such Participant's Distributable Benefit payable under the Plan following such
Participant's death.


        2.5    Board; Board of Directors.     "Board" and "Board of Directors"
shall mean the board of directors of the Sponsor.


        2.6    Bonuses.     "Bonuses" shall mean bonus compensation which a
Participant is entitled to receive from the Company, including but not limited
to bonus compensation based on the performance of Sponsor and certain affiliates
of Sponsor, such as bonuses to which a Participant may be entitled under an
incentive plan. Bonuses shall not include any amounts not currently includible
in such Participant's gross income by reason of Code Section 402(e)(3) and/or
Code Section 125. Effective as of July 1, 2003, Bonuses shall include "Dividend
Equivalency Rights" actually paid during the Plan Year, which are amounts paid
in the form of cash pursuant to certain Participants' employment contracts.


        2.7    Bonus Deferrals.     "Bonus Deferrals" shall mean Bonuses
deferred at the election of the Participant pursuant to a Compensation Deferral
Agreement under the provisions of Article IV.


        2.8    Code.     "Code" shall mean the Internal Revenue Code of 1986, as
amended.


        2.9    Commissions.     "Commissions" shall mean fees paid to
salespersons as compensation for their services as specified by the Company on
its payroll records, provided that a substantial portion of the services
provided consist of the direct sale of a product or service to the Company's
customers, the compensation consists of either a portion of the purchase price
or an amount calculated solely by reference to the volume of sales, and payment
of the compensation is contingent on the employer receiving payment from an
unrelated customer for the product or services. Commissions shall not include
any amounts not currently includible in such Participant's gross income by
reason of Code Section 402(e)(3) and/or Code Section 125. Commissions are deemed
earned by the Participant in the Participant's taxable year in which the
customer remits payment (upon which the commission is derived) to the Company.


        2.10    Commission Deferrals.     "Commission Deferrals" shall mean
Commissions deferred at the election of the Participant pursuant to a
Compensation Deferral Agreement under the provisions of Article IV.


        2.11    Committee.     "Committee" shall mean, as of any date of
reference, the committee, if any, then authorized and appointed to administer
this Plan as set forth in Section 3.1 hereof.


        2.12    Company.     "Company" shall mean the Sponsor or an Affiliated
Company. A reference to the term "Company" shall be deemed to be (a) a reference
to the Sponsor with respect to Participants who are employees of the Sponsor and
(b) a reference to an Affiliated Company with respect to Participants who are
employees of such Affiliated Company.


        2.13    Compensation.     "Compensation" shall mean the aggregate of
Salary, and Bonuses and Commissions, including any amounts not currently
includible in such Participant's taxable income by reason of Code Section 402 or
Code Section 125. Compensation that is attributable to services performed during
the final payroll period of a Participant's taxable year that is paid in the
subsequent taxable year is deemed to have been earned in the subsequent taxable
year.

2

--------------------------------------------------------------------------------




        2.14    Compensation Deferrals.     "Compensation Deferrals" shall mean
the Compensation amounts deferred at the election of the Participant pursuant to
a Compensation Deferral Agreement under the provisions of Article IV (including
Bonus Deferrals, Salary Deferral and Commission Deferrals).


        2.15    Compensation Deferral Agreement.     "Compensation Deferral
Agreement" shall mean the agreement entered into by a Participant to defer
Compensation pursuant to the provisions of Sections 4.2.


        2.16    Disability.     "Disability" is deemed to exist, with respect to
a Participant, if and when, as a result of injury or sickness, the Participant
is determined by the Social Security Administration to be totally disabled and
qualifies for disability benefits under the Social Security Act as in effect on
the date the Participant suffers the Disability.


        2.17    Distributable Benefit.     "Distributable Benefit" shall mean
the vested interest of a Participant in his or her Account, which is determined
and distributable to the Participant in accordance with the provisions of
Articles V, VI, VIII and XI.


        2.18    Early Retirement.     "Early Retirement" shall mean retirement
from service for the Sponsor and all Affiliates on or after the date that the
sum of the Participant's age plus Years of Service equals or exceeds 65.


        2.19    Effective Date.     "Effective Date" shall mean February 1, 2000
and, as to this 2006 Amendment and Restatement, the effective date shall be
January 1, 2005. Except as otherwise provided below, the provisions of this
amendment and restatement shall apply only to benefits and contributions which
accrued on or after December 31, 2004 and applicable earnings thereon. Except as
other provided below, amounts which had accrued and were vested on December 31,
2004 shall be subject only to the provisions of the Plan which were in effect on
October 1, 2004.


        2.20    ERISA.     "ERISA" shall mean the Employee Retirement Income
Security Act of 1974, as amended.


        2.21    Investment.     "Investment" shall mean the one or more funds
under one or more variable life insurance contracts or one or more mutual funds
(or any other investment) deemed suitable by the Committee for purposes of
determining the investment experience adjustments that shall be made to a
Participant's Account pursuant to the provisions of Section 5.4.


        2.22    Normal Retirement.     "Normal Retirement" shall mean retirement
from service for the Sponsor and all Affiliates on or after the date that the
Participant attains age 65.


        2.23    Participant.     "Participant" shall mean any employee of the
Company who is selected and approved for participation in this Plan as provided
in Section 1.3 hereof and who has executed a Participation Agreement as required
under Section 1.4 hereof.


        2.24    Plan Year.     "Plan Year" shall mean January 1 through
December 31, provided, however, that the initial Plan Year shall be the period
from February 1, 2000 until December 31, 2000.


        2.25    Salary.     "Salary" shall mean, with respect to any
Participant, the base salary which such Participant is entitled to receive from
the Company, excluding any amounts not currently includible in such
Participant's gross income by reason of Code Section 402(e)(3) and/or Code
Section 125. Salary shall not include any Bonuses or Commissions which a
Participant is entitled to receive from the Company.


        2.26    Salary Deferrals.     "Salary Deferrals" shall mean Salary
amounts deferred at the election of the Participant pursuant to a Compensation
Deferral Agreement under the provisions of Article IV.


        2.27    Section 409A.     "Section 409A" shall mean Section 409A of the
Code, as the same may be amended from time to time, and any successor statute
thereto. References to Section 409A or any

3

--------------------------------------------------------------------------------



requirement under Section 409A, as the same may be interpreted, construed or
applied to this Plan at any particular time, shall be deemed to mean and
include, to the extent then applicable and then in force and effect (but not to
the extent overruled, limited or superseded), published guidance, regulations,
notices, rulings and similar announcements issued by the Internal Revenue
Service or by the Secretary of the Treasury under or interpreting Section 409A,
decisions by any court of competent jurisdiction involving a Participant or a
beneficiary and any closing agreement made under section 7121 of the Code that
is approved by the Internal Revenue Service and involves a Participant, all as
determined by the Committee in good faith, which determination may (but shall
not be required to) be made in reliance on the advice of such tax counsel or
other tax professional(s) with whom the Committee from time to time may elect to
consult with respect to any such matter.


        2.28    Sponsor.     "Sponsor" shall Impac Funding Corporation, a
California corporation.


        2.29    Termination.     "Termination" shall mean the voluntary or
involuntary termination of a Participant's employment with the Sponsor and all
Affiliated Companies for any reason (including Disability or death). A leave of
absence shall not constitute a termination unless (i) the period of the leave
exceeds 6 months and (ii) the Participant has no continued right to employment
(either by contract or by operation of law).


        2.30    Valuation Date.     "Valuation Date" shall mean the last of each
calendar quarter which is also a business day, as of which the fair market value
of Participants' Accounts shall be determined.


        2.31    Year of Service.     "Year of Service" shall mean any completed
12 month Period of Service including periods prior to the Effective Date. A
Period of Service begins on the date an employee first performs an hour of
service and ends on the date his or her employment ends. Employment ends on the
date that the employee quits, retires, is discharged, dies or (if earlier) the
first anniversary of his or her absence for any other reason. Any Period of
Service less than 12 months shall be disregarded.


ARTICLE III

ADMINISTRATION OF THE PLAN


        3.1    Administration By Committee.     This Plan shall be administered
by a committee composed of at least four (4) individuals appointed from time to
time by the Board (the "Committee"); provided, however, that if the Board does
not appoint a committee, the Board shall constitute the Committee. Any member of
the Board or the Committee may be a Participant in this Plan, provided, however,
that any action to be taken by the Board or Committee solely with respect to the
particular interest in this Plan of a Board or Committee member who is also a
Participant in this Plan shall be taken by the remaining members of the Board or
Committee. Notwithstanding the foregoing, in the event of a Change in Control of
the Sponsor, the members of the Committee shall be elected pursuant to a
majority vote of the Participants. Each Participant shall have one vote in any
such election, regardless of the value of their Accounts. An election to appoint
new Committee members following a Change in Control of the Sponsor shall be held
by the Committee within 60 days of the date of such Change in Control pursuant
to procedures established by the Committee. At a minimum, such procedures shall
provide that Participants shall have the right to submit written nominations of
one or more persons to serve on the new Committee and all Participants shall be
provided with written notice of any such election at their last known residence
at least 30 days before the date of the election.


        3.2    Board and Committee Authority; Rules and Regulations.     The
Committee shall have discretionary authority to (a) make, amend, interpret and
enforce all appropriate rules and regulations for the administration of the
Plan, and (b) decide or resolve, in its discretion, any and all questions,
including interpretations of the Plan, as may arise in connection with the Plan.
The Committee shall have authority to take or approve, in its discretion, all
such actions in relation to the Plan (including, without limitation, actions
described in the preceding sentence) as may be taken or approved by the

4

--------------------------------------------------------------------------------



Board; provided, however, that, except as provided in Section 8.2, the Committee
shall have no authority to (a) amend, suspend or terminate the Plan or (b) to
designate or remove a Company from the list of Affiliates authorized to
participate in the Plan. Notwithstanding the foregoing, but subject to the
provisions of Section 8.2, the Board may, by written notice to the Committee,
withdraw all or any part of the Committee's authority at any time, in which case
such withdrawn authority shall immediately revest in the Board. The decision or
action of the Committee in respect of any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final, conclusive
and binding upon all persons having any interest in the Plan.


        3.3    Appointment of Agents.     In the administration of the Plan, the
Board and/or the Committee may from the to time employ agents (which may include
officers and/or employees of the Sponsor or any Affiliated Company) and delegate
to them such administrative duties as it sees fit and may from time to time
consult with counsel who may be counsel to the Sponsor or any Affiliated
Company.


        3.4    Reports.     Within a reasonable amount of time following each
calendar quarter, the Committee shall cause to be given to each Participant a
statement showing the dollar amount of his or her Account under the Plan as of
the end of such calendar quarter.


        3.5    Termination of Active Participation.     In the event that the
Committee determines that a Participant's employment performance is no longer at
a level which merits continued active participation in the Plan, the Committee
may terminate such Participant's active participation in the Plan (without
necessarily terminating such Participant's employment) as of the date specified
by the Committee. After the effective date of a Participant's termination of
active participation in the Plan, such Participant shall not be eligible to make
Compensation Deferrals under the Plan nor shall such Participant be entitled to
have credited to his or her Account Compensation Deferrals pursuant to the
provisions of Section 5.2; nevertheless, such a Participant shall be entitled to
have his or her Account adjusted as provided in Section 5.3 hereof.


        3.6    Leave of Absence.     In the event the Participant takes a leave
of absence from active employment with the Sponsor and all Affiliated Companies,
the Committee shall determine, in its discretion, whether such leave of absence
shall be deemed to constitute, a Termination for purposes of the Plan.

5

--------------------------------------------------------------------------------






ARTICLE IV

COMPENSATION DEFERRALS
AND COMPANY CONTRIBUTIONS


        4.1    Eligibility to Make Compensation Deferrals.     Subject to the
limitations of this Article IV, each employee who, as of the last day of the
Plan Year immediately preceding the Plan Year for which an eligibility
determination is being made (the "Determination Date"), is expected to meet at
least one of the following requirements in the following Plan Year, shall be
eligible to enter into a Compensation Deferral Agreement to make Compensation
Deferrals and become a Participant, effective as of first day of the following
Plan Year, (or for new employees, and only in their first year of employment,
effective as of the first day of the month following such employee's completion
of one month of employment with the Company):

(a)The employee is designated as, and performs the functions of an officer of
the Company having the rank of at least a Vice President and the employee's
annual base salary as of the Determination Date was at least the greater
of: (i) $80,000 or (ii) the amount specified in Section 414(q)(1)(B)(i) of the
Internal Revenue Code; or

(b)The employee is designated as, and performs the functions of an officer of
the Company having the rank of at least a Vice President and the employee's
Compensation actually received in the calendar year ending on the Determination
Date was at least the greater of: (i) $80,000 or (ii) the amount specified in
Section 414(q)(1)(B)(i) of the Internal Revenue Code.


        4.2    Election to Make Compensation Deferrals.     

        (a)    Salary Deferrals.    Each Active Participant who desires to make
Salary Deferrals for a Plan Year shall enter into a Compensation Deferral
Agreement for such year specifying the amount of Salary for such year to be
deferred (stated in terms of a whole percentage of Salary not to exceed 50%) and
such other information as the Committee shall determine. The amount of Salary
Deferrals elected for a Plan Year shall not be less than 5% of Salary.

        (b)    Monthly Bonus/Commission Deferrals.    Each Active Participant
who desires to make Deferrals of monthly Bonuses or Commissions for a Plan Year
shall enter into a Compensation Deferral Agreement for such year specifying the
amount of monthly Bonuses or Commissions for such year to be deferred (stated
after in terms of a whole percentage of Bonus or Commission Deferrals not to
exceed 100%) and such other information as the Committee shall determine. The
amount of monthly Bonus or Commission Deferrals elected for a Plan Year shall
not be less than 5% of monthly Bonuses or Commissions.

        (c)    Quarterly Bonus/Commission Deferrals.    Each Active Participant
who desires to make Deferrals of quarterly Bonuses or Commissions for a Plan
Year shall enter into a Compensation Deferral Agreement for such year specifying
the amount of quarterly Bonuses or Commissions for such year to be deferred
(stated in terms of a whole percentage not to exceed 100%) and such other
information as the Committee shall determine. The amount of quarterly Bonus or
Commission Deferrals elected for a Plan Year shall not be less than 5% of
quarterly Bonuses or Commissions.

        (d)    Annual Bonus/Commission Deferrals.    Each Active Participant who
desires to make Deferrals of annual Bonuses or Commissions for a Plan Year shall
enter into a Compensation Deferral Agreement for such year specifying the amount
of annual Bonuses or Commissions for such year to be deferred (stated in terms
of a whole percentage not to exceed 100%) and such other information as the
Committee shall determine. The amount of annual Bonus or Commission Deferrals
elected for a Plan Year shall not be less than 5% of annual Bonuses or
Commissions.

8

--------------------------------------------------------------------------------






        (e)    Procedures.    Except as provided in subsection (f) regarding
performance based compensation, a Compensation Deferral Agreement under this
Section 4.2 shall not be effective unless it is executed by the Participant and
returned to the Committee before the first day of the first Plan Year with
respect to which the Agreement relates, or for new employees, and only during
their first year of employment, before the date that is 30 days after first date
on which the Participant becomes eligible to participate in the Plan. Once
executed, a Compensation Deferral Agreement shall remain in effect for all
subsequent Plan Years unless revoked or modified in writing by the Participant
before the first day of the Plan Year for which the revocation or modification
is to take effect. An election to make Compensation Deferrals for a Plan Year
(including a failure to revoke or modify a prior election in a timely manner),
shall be irrevocable after the beginning of the Plan Year with respect to which
the election relates. A Participant's failure to revoke or modify his original
deferral election in writing before the first day of the following Plan Year
shall constitute a waiver by the Participant of the Participant's right to elect
a different deferral amount and shall constitute an election to make deferrals
as previously elected and shall apply as of the new Plan Year. A Participant
shall commence participation in the Plan on the first day of the month following
the month in which the Participant completes all enrollment requirements,
including timely submission of all required enrollment documents. If a
Participant fails to meet all such requirements within the 30 day period
described above, that Participant shall not be eligible to participate in the
Plan until the first day of the Plan Year following the delivery to and
acceptance by the Committee (or its designee) of the required documents. In the
event that a Bonus constitutes performance-based compensation based on services
performed over a period of at least 12 months, the election to defer such Bonus
must be made no later than 6 months before the end of the period.

        (f)    Performance Based Compensation.    In the event that Compensation
constitutes performance-based compensation as defined in Code Section 409A and
the regulations thereunder, and provided that such Compensation is based on
services performed over a period of at least 12 months, the election to defer
such Bonus must be made no later than 6 months before the end of the service
period.


        4.3    Continuing Participation.     Once an employee becomes eligible
to participate in the Plan, the employee shall continue to be eligible to
participate in the Plan until eligibility for participation is terminated as
provided in Section 3.5.


        4.4    No Deferrals After a Termination.     No Compensation Deferrals
shall be made after a Participant terminates employment with the Company.


        4.5    Spousal Consent.     Compensation Deferrals under this Article IV
shall not be subject to the consent of the Participant's spouse, if any.


        4.6    Withholding.     For each Plan Year in which a Participant elects
to make a Deferral, the Participant's employer shall ratably withhold, from that
portion of the Participant's wages, salary, bonus or other compensation that is
not being deferred, the Participant's share of taxes under the Federal Insurance
Contributions Act and the Federal Unemployment Tax Act ("FICA/FUTA Taxes") and
any other taxes on deferred amounts which may be required or appropriate. If
necessary, the Committee shall reduce the Deferral amount in order to comply
with this paragraph. In addition, as Account balances become vested, to the
extent that such amounts are subject to FICA/FUTA Taxes or any other taxes, the
Participant's employer shall withhold from the Participant's wages, salary,
bonus or other compensation for the year in which such vesting occurs the
Participant's share of FlCA/FUTA taxes and such other taxes on the amounts that
have vested in such year, all to the extent necessary and appropriate to satisfy
such tax obligations. If necessary, the Committee shall reduce the Deferral
amount for the year in which FICA/FUTA or other taxes must be paid in order to
comply with this paragraph.

9

--------------------------------------------------------------------------------




        4.7    Company Contributions.     Each participating Company may, in its
sole discretion, make a Company Contribution to the Plan in such amount as the
Company, in its sole discretion determines. Company Contributions shall be
allocated among the Accounts of Participants as specified by each Company in its
sole discretion.


        4.8    Special Provisions for 2000 Salary Deferrals.     Notwithstanding
the requirement of Section 4.2 that elections to defer Compensation must be made
before the first day of the Plan Year, Participants shall be permitted to make
Compensation Deferrals for the period beginning on February 1, 2000 and
continuing through December 31, 2000 (the "2000 Deferral Period") pursuant to
this Section 4.8. A Compensation Deferral Agreement under this Section 4.8 shall
not be effective unless it is executed by the Participant and returned to the
Committee before January 25, 2000. A Participant's election to make Compensation
Deferrals for the 2000 Deferral Period shall be irrevocable after January 25,
2000.


ARTICLE V

ACCOUNTS; VALUATION OF ACCOUNTS; VESTING


        5.1    Separate Accounts for Participants.     The Committee shall have
the responsibility to keep separate Accounts for each Participant in accordance
with the provisions of this Article V reflecting amounts credited to the
Participant under the Plan (subject to the restrictions set forth in Section 9.1
below). Each Participant's Account shall represent a book reserve in the name of
the Participant.


        5.2    Crediting of Compensation Deferrals to Participants' Accounts.
    All Compensation Deferrals and all Company Contributions and all deemed
earnings thereon made for a particular year shall be credited to separate
Accounts (the "Compensation Deferral Account" and the "Company Contribution
Account") for each Participant by whom such deferrals are made. All amounts
which were vested as of December 31, 2004 and all deemed earnings thereon shall
be allocated to separate sub-accounts (the "Grandfathered Compensation Deferral
Account" and the "Grandfathered Company Contribution Account").


        5.3    Adjustments for Investment Experience.     Each Participant's
Account(s) shall be adjusted as of each Valuation Date. The adjustments made
shall be those adjustments reflecting income, gains and losses that would have
been made to the Participant's Account(s) had the dollar value of the Account
been invested in the Investments selected by the Participant pursuant to the
provisions of Section 5.4.


        5.4    Designation of Investments.     For purposes of determining the
adjustments for investment experience set forth in Section 5.3 above, the dollar
value of each Participant's Account(s) shall be deemed to be invested in
accordance with the Participant's investment designation in one or more
Investments established by the Committee pursuant to rules established by the
Committee. The Committee may, at its discretion, establish alternative
Investments or eliminate any previously established Investments at any time and
from time to time. In accordance with rules established by the Committee, each
Participant may elect the Investment in which his or her Account is deemed
invested.


        5.5    Valuation of Accounts.     A Participant's Account(s) under the
Plan shall be valued by the Committee as of each Valuation Date. A Participant's
Account(s) shall be calculated by starting with the balance of the Account as of
the prior Valuation Date (assuming a $0 balance for the initial Valuation Date)
and by (a) adding to the Participant's Account those amounts, if any, credited
to the Account of such Participant under Section 5.2 above since the last
Valuation date, (b) making the adjustments to such Participant's Account set
forth in Section 5.3 above since the last Valuation Date, and (c) subtracting
the aggregate amount of distributions or withdrawals made since the last
Valuation Date to or with respect to such Participant.

10

--------------------------------------------------------------------------------




        5.6    Vesting of Accounts.     Participant Accounts shall vest in
accordance with the following provisions:

        (a)    Compensation Deferrals Account.    A Participant shall be fully
vested at all times in the amount of their Compensation Deferrals Account and
Grandfathered Compensation Deferral Account.

        (b)    Company Contributions Account.    A Participant's Company
Contributions Account and Grandfathered Company Contributions Account shall
become fully vested upon the Participant's Early Retirement, Normal Retirement,
death or Disability while employed by the Company or upon a Change in Control as
defined in Article XI. In addition, a Participant's Company Contributions
Account and Grandfathered Company Contributions Account shall become vested in
accordance with the following schedule:

Years of Participation


--------------------------------------------------------------------------------

  Vested Percentage

--------------------------------------------------------------------------------

  Less than 3   0 % 3 or more   100 %

        (c)    Year of Participation.    For purposes of this Section 5.6(b), a
"Year of Participation" shall be defined as a twelve consecutive month period
beginning on the date that the Company Contribution is approved by the Board of
Directors of the Company electing to make a Company Contribution and ending on
the anniversary of such date. No credit shall be given for partial years of
participation.


        5.7    Forfeitures.     Any amounts not vested at the time of a
Participant's Termination or upon termination of the Plan as provided in
Section 8.1 shall be forfeited.

11

--------------------------------------------------------------------------------






ARTICLE VI

BENEFITS


        6.1    Eligibility.     Any Participant who incurs any Termination shall
receive his or her Distributable Benefit in an amount equal to the vested
balance of the Participant's Accounts as of the Valuation Date immediately
following such Termination. Except as otherwise provided in Article XI hereof, a
Participant's Distributable Benefit shall be paid at the times and in the
amounts specified in this Article VI. A Participant's Distributable Benefit
shall be paid (or commenced to be paid) within 30 days after the Valuation Date
following such Termination (and such 30 day period shall be extended, in the
case of Disability, by such reasonable period of time as the Committee may
require to confirm the existence of such Disability) or as soon as practicable
thereafter.


        6.2    Form of Plan Benefit.     Any Participant or Beneficiary who is
entitled to receive his or her Distributable Benefit shall receive such Benefit
in the form of a lump sum payment unless (a) the value of the Participant's
Accounts exceeds $100,000 in the aggregate, and (b) the Participant elects in
accordance with the provisions of Section 6.3 to have his or her Distributable
Benefit paid in substantially equal annual payments payable over fifteen
(15) years. In the event a Participant elects to have his or her Distributable
Benefit paid in substantially equal annual payments, the investment experience
adjustments set forth in Section 5.3 shall continue to be made to the
Participant's Account until the final payment is made to the Participant,
reducing his or her Account balance to zero.


        6.3    Election of Form of Benefit.     A Participant shall elect the
form in which his or her Distributable Benefit will be paid in the event the
Participant's Benefit exceeds $100,000 and the Participant has experienced a
Termination on account of Early Retirement, Normal Retirement, or Disability in
his or her Participation Agreements. Except to the extent that the Participant
executes a new Participation Agreement (which shall be applicable only to
amounts deferred in the calendar year following the year in which such new
Participation Agreement is entered into), qualifies for a Hardship Withdrawal as
provided in Section 6.4 or elects to further defer a distribution as provided in
Section 6.9 of the Plan, the Participant's election as to the timing and form of
distribution that is made on the Participant's Participation Agreement shall
apply to all subsequent Compensation Deferrals (other than elections to receive
Short-Term Payouts, as provided in Section 6.5 of the Plan, which shall apply
only to the amounts specifically provided for in a Participant's Participation
Agreement) and shall be irrevocable once made.


        6.4    Hardship Withdrawals.     A Participant may withdraw from his or
her Compensation Deferral Account or Grandfathered Compensation Deferral Account
any Participant Deferrals previously made, but only if the Committee determines
that the Participant has an unforeseeable emergency and that a withdrawal is
reasonably necessary in order to satisfy the emergency need.

        (a)   An "unforeseeable emergency," as used in this Section 6.4, shall
mean severe financial hardship to the Participant resulting from a sudden and
unexpected illness or accident of the Participant or a spouse or dependent (as
defined in Code Section 152(a)) of the Participant, loss of the Participant's
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.

        (b)   The determination as to whether a withdrawal is reasonably
necessary to satisfy an unforeseeable emergency need is to be made on the basis
of all relevant facts and circumstances. However, a withdrawal shall be
necessary in order to satisfy immediate and heavy financial need only if:

        (i)    The amount of the withdrawal is not in excess of the amount
required to relieve the emergency need or in excess of the amount that such need
could not be satisfied from other sources that are reasonably available to the
Participant. The amount of any hardship

14

--------------------------------------------------------------------------------



withdrawal may include any amounts necessary to pay federal, state, or local
income taxes or penalties reasonably anticipated to result from the
distribution.

        (ii)   The Participant submits a signed statement to the Committee, on
which the Committee can reasonably rely, to the extent that the need cannot be
relieved:

        (I)   Through reimbursement or compensation by insurance or otherwise;

        (II)  By reasonable liquidation of the Participant's assets, to the
extent such liquidation would not itself cause an immediate and heavy financial
need;

        (III) By cessation of deferrals under the Sponsor's Retirement Savings
Plan; or

        (IV) By other withdrawals, distributions or nontaxable loans from any
plan maintained by the Company or any other employer, or by borrowing from
commercial sources on reasonable commercial terms.

        (iii)  A Participant's resources shall be deemed to include those assets
of his or her spouse and minor children that are reasonably available to the
Participant.

        (iv)  A Participant who makes a hardship withdrawal pursuant to this
Section 6.4 shall not be eligible to make Compensation Deferrals for the taxable
year of the Participant immediately following the taxable year of such hardship
withdrawal.


        6.5    Short Term Pay-Outs.     A Participant may designate in advance
on his or her Compensation Deferral Agreement the time and amount of one or more
withdrawals of Compensation Deferrals (plus, for elections made on or after
July 1, 2003, any investment earnings thereon, if so elected) from his or her
Account, subject to the following rules: (a) A Participant may designate a time
for withdrawal not earlier than two years after the year that Compensation was
deferred under such Compensation Deferral Agreement which otherwise would have
been paid absent the deferral election (such amount to be designated as payable
after 2, 3, 5 or 10 years); and (b) such election shall be irrevocable.
Notwithstanding a Participant's election to receive a Short Term Pay-Out in a
particular dollar amount, the maximum amount payable as a Short Term Pay-Out
shall be limited to the lesser of (a) the account balance of the Participant's
Compensation Deferrals Account and Grandfathered Compensation Deferrals Account
or (b) the dollar value of the Compensation Deferrals with respect to the Plan
Year for which the Deferral was elected, each determined as of the Valuation
Date preceding the payment of such Short Term Pay-Out.


        6.6    Disputes.     In the event of a dispute between a Participant and
the Company concerning the amount of the Participant's Distributable Benefit,
the claims procedures and mandatory arbitration provisions of Article VII shall
apply.


        6.7    Lump Sum Payment of Withdrawals.     All Short Term Pay-Outs
shall be paid to Participants as soon as reasonably practicable following the
approval by the Committee of a properly completed withdrawal request. All Short
Term Pay-Outs shall be made in a single lump sum payment in cash.


        6.8    Termination of Plan.     Upon a termination of the Plan pursuant
to Section 8.1 or Section 8.2, all Distributable Benefits shall be paid to
Participants (including Participants receiving installment payments), in the
form and at the times provided in this Plan. Except in the case of a Change in
Control, a complete termination of all defined contribution non-qualified
deferred compensation plans or the dissolution or bankruptcy of the Company (all
as provided in Treasury Regulations under Code Section 409A), payments may not
be accelerated upon termination of the Plan. Payments accelerated due to
termination of the Plan on account of a Change in Control must be made within
the period that begins 30 days before and ends 12 months following the date of
the Change in Control.


        6.9    Subsequent Elections.     Participants may elect to change the
date or form of a payment previously elected provided that (i) such election
will not take effect until at least 12 months after the

15

--------------------------------------------------------------------------------



date on which the election is made, (ii) the first payment with respect to which
such election is made must be at least 5 years from the date the payment
otherwise would have been made and (iii) any election related to a payment to be
made at a specified time must be made at least 12 months prior to the date of
the first scheduled payment. For purposes of the foregoing, to the extent
permitted under Section 409A of the Code and the regulations thereunder, any
distribution payment that a Participant elects to receive in a series of equal
installments, rather than in a lump sum payment, shall be treated as a single
payment as of the date of the first payment in such series. This provision shall
not apply to amounts allocated to a Participant's Grandfathered Compensation
Deferral Account. Such amounts remain subject to the provisions of the Plan as
in effect on October 1, 2004.


        6.10    Acceleration of Payments.     Except as provided in
paragraph 6.8 and paragraphs (a) through (e) of this Section 6.10, the Plan does
not permit the acceleration of the time or schedule of any payment under the
Plan:

        (a)    Conflicts of interest.    The Plan does permit such acceleration
of the time or schedule of a payment under the Plan as may be necessary to
comply with a certificate of divestiture (as defined in Code
Section 1043(b)(2)).

        (b)    Small amounts.    The Plan does permit the acceleration of the
time or schedule of a payment to a Participant under the Plan, provided that
(i) the payment accompanies the termination of the entirety of the Participant's
interest in the Plan; (ii) the payment is made on or before the later of
(A) December 31 of the calendar year in which occurs the Participant's
separation from service from the Company and all Affiliated Companies or (B) the
date that is 21/2 months after the Participant's separation from service from
the Company and all Affiliated Companies; and (iii) the payment is not greater
than $10,000.

        (c)    Payment of employment taxes.    The Plan does permit the
acceleration of the time or schedule of a payment in the discretion of the
Committee to pay the Federal Insurance Contributions Act (FICA) tax imposed
under section 3101 and section 3121(v)(2) on compensation deferred under the
plan (the FICA Amount). Additionally, the Plan does permit the acceleration of
the time or schedule of a payment to pay the income tax at source on wages
imposed under section 3401 on the FICA Amount, and to pay the additional income
tax at source on wages attributable to the pyramiding section 3401 wages and
taxes. However, the total payment under this acceleration provision must not
exceed the aggregate of the FICA Amount, and the income tax withholding related
to such FICA amount.

        (d)    Domestic relations order.    The Plan does not permit
acceleration of the time or schedule of a payment under the Plan to Alternate
Payees under domestic relations orders. Alternate Payees are entitled to
distributions of Plan benefits only at the same time and in the same manner as
the Participant.

        (e)    Payment of income taxes.    The Plan does permit acceleration of
the time or schedule of a payment to a Participant at any time the Plan fails to
meet the requirements of section 4094 and these regulations. Such payment may
not exceed the amount required to be included in income as a result of the
failure to comply with the requirements of section 409A and the regulations.


        6.11    Payments to Key Employees.     If the Company's stock is
publicly traded on an established securities market or otherwise, benefit
payments that are payable to a Participant who is a Key Employee on account of
separation from service shall be delayed for a period of 6 months. For purposes
of this paragraph, a Participant shall be considered a Key Employee for the
12 month period that begins on April 1 and ends on March 31 of each year,
provided that the Participant was considered to be a Key Employee (as defined in
Section 416(i) of the Code), as of the immediately preceding December 31, based
on the 12 month period ending on such December 31. In the event that

16

--------------------------------------------------------------------------------



the Participant is receiving or entitled to receive a distribution in the form
of installment payments, such amounts shall be accumulated and then paid at the
expiration of the six-month period.


        6.12    Delay of Payments by Company.     Notwithstanding anything to
the contrary, in accordance with Treasury Regulations under Section 409A of the
Code, the Company shall delay payments or temporarily cease distributions to the
extent that such payments would reasonably be expected to (a) not be deductible
to the Company under the limitations imposed by Section 162(m) of the Code;
(b) violate any securities or other applicable law; (c) violate any covenant or
condition of another agreement of the Company, such as a loan condition or
covenant; or (d) as otherwise provided in Treasury Regulations under
Section 409A of the Code. Any such delay shall be permissible only to the
minimum extent required and such payments shall resume as of the date specified
in the regulations.


ARTICLE VII

APPLICATION FOR BENEFITS


        7.1    Initial Application.     In order for a Participant to receive or
commence receiving his or her Distributable Benefit, such Participant (or, in
the case of a Participant who incurs a Termination by reason of death, the
Participant's Beneficiary) must file a written application for such Plan benefit
(an "Initial Application for Benefits") with the Committee. The Initial
Application for Benefits shall contain at least the following information:

        (a)   The Participant's name;

        (b)   The Participant's date of Termination and the reason for such
Termination (that is, whether such Termination is on account of the
Participant's death, Disability or Retirement);

        (c)   A brief statement setting forth the basis (with references to
pertinent Plan provisions where applicable) of the Participant's claim for his
or her Distributable Benefit; and

        (d)   Such other documents and information as the Committee may
reasonably require.

Notwithstanding the foregoing, if the Committee determines, based on such
evidence as it deems appropriate, that a Participant has incurred Termination
(or that the Plan has been terminated) and that such Participant (or other
person claiming benefits with respect to such Participant) would be entitled,
but for the failure to file an application for benefits, to commence receiving
benefit payments under this Plan, then the Committee may, in its discretion,
deem an application for such benefits to have been filed.


        7.2    Action on Applications.     At such time as the Committee
receives any Initial Application for Benefits (hereinafter shall be referred to
as a "Claim," and the person filing any Claim shall be referred to hereinafter
as a "Claimant"), the Committee shall review the Claim, together with other
pertinent information (including any additional information the Committee may
reasonably request from the Claimant), and shall allow or deny the Claim. The
Committee shall provide written notice to the Claimant of the Committee's
decision to allow or deny the Claim (a "Notice or Action on Claim") within
60 days after the Committee receives the Claim. If the Claim is denied, the
Notice of Action on Claim shall include the following information:

        (a)   The specific reasons for the denial;

        (b)   Specific reference to pertinent Plan provisions on which the
denial is based;

        (c)   If applicable, a description of any additional information or
material necessary to perfect the Claim, and an explanation of why such
information or material is necessary; and

        (d)   An explanation of the claims review procedure.

17

--------------------------------------------------------------------------------







        7.4    Review Procedure.     

        (a)   A Claimant is entitled to request the Committee to review any
denial by the Committee of his or her Claim. The request for review must be
submitted in writing to the Committee within 60 days after the date the Notice
of Action on Claim is deemed given pursuant to Section 12.6 hereof. If the
Claimant fails to make a timely request for review, the Claim will be deemed
conclusively to be denied. The Claimant or his or her representative shall be
entitled to review all pertinent documents and to submit relevant issues and
comments to the Committee in writing.

        (b)   The Committee shall review the Claim and shall render the final
decision to allow or deny the Claim. The Committee shall give written notice of
its decision to the Claimant within 60 days after it receives the written
request for review. If the Claim is denied, such written notice shall recite the
facts on which the Committee based its decision as well as its reasons
therefore, with specific reference to pertinent Plan provisions where
applicable.


        7.5    Mandatory Arbitration.     Following exhaustion of all
administrative remedies as described in Sections 7.1-7.4, above, in the event of
any unresolved dispute under the provisions of this Plan, such dispute shall be
submitted to arbitration in accordance with the provisions of Section 12.12 of
the Plan.


        7.6    Claims By Representative.     In the event that any person who is
entitled (or required) to file a Claim under this Article VII is deceased or is
mentally or physically incapacitated in a manner that prevents such person from
filing such Claim, then such Claim may be filed by another person on behalf of
such Claimant, subject to such other person's providing to the Committee or
Committee, as applicable, reasonable verification of such other person's
authorization to act on the Claimant's behalf.

18

--------------------------------------------------------------------------------






ARTICLE VIII

CHANGES TO THE PLAN


        8.1    Termination, Suspension or Amendment of Plan by Board.
    Subject to the provisions of Section 8.2 and Code Section 409A, the Board
may, in its sole discretion, terminate or suspend this Plan at any time or from
time to time, in whole or in part, and, except as otherwise provided by the
Board, no further Compensation Deferrals or Company Contributions shall be
credited to Participants' Accounts as of the date of such termination or
suspension. Subject to the provisions of Section 8.3, the Board may amend this
Plan at any time or from time to time, and any amendment may provide benefits
different in kind and/or amount from those herein set forth. Notwithstanding the
foregoing, in the case of any termination, suspension or amendment of this Plan,
such termination, suspension or amendment shall not adversely affect (a) the
Account balance of any such Participant as of the effective date of such
termination, suspension or amendment, (b) the Participant's right to the
investment experience adjustments after any suspension or amendment pursuant to
the provisions of Section 5.3, (c) the Participant's right to investment
experience adjustments after termination of the Plan, up to and including the
effective date of such termination, pursuant to the provisions of Section 5.3,
or (d) the right or ability of any such Participant (and, if applicable, such
Participant's Beneficiary) to receive his or her vested Distributable Benefit in
accordance with the terms of this Plan as in effect immediately prior to such
termination, suspension or amendment. Any termination, suspension or amendment
of this Plan by the Board shall be binding on each Affiliated Company, without
further action by any such Affiliated Company.


        8.2    Termination of Plan Upon a Change in Control.     Notwithstanding
the provisions of Section 8.1 of the Plan, upon the occurrence of a Change in
Control, the Committee may, in its sole discretion, elect to terminate all or a
portion of this Plan, in which case no further Compensation Deferrals or Company
Contributions shall be credited to Participants' Accounts as of the date of such
termination and benefits shall be paid out as soon as practicable thereafter as
provided in Section 6.8. In the case of any termination of the Plan by the
Committee, such termination shall not adversely affect (a) the Account balance
of any such Participant as of the effective date of such termination, (b) the
Participant's right to investment experience adjustments after termination of
the Plan, up to and including the effective date of such termination, pursuant
to the provisions of Section 5.3, or (c) subject to the provisions of
Section 6.8, the right or ability of any such Participant (and, if applicable,
such Participant's Beneficiary) to receive his or her vested Distributable
Benefit in accordance with the terms of this Plan as in effect immediately prior
to such termination. Any termination of this Plan by the Committee pursuant to
this Section 8.2 shall be binding on each Affiliated Company, without further
action by any such Affiliated Company.


        8.3    Amendment of Plan Following a Change in Control.
    Notwithstanding the provisions of Section 8.1 of the Plan, upon the
occurrence of a Change in Control of the Sponsor, if the Committee does not
terminate the Plan as provided in Section 8.2, the Plan shall continue in force
as provided in Section 12.4; provided, however, that for a period of 24 months
following the date of a Change in Control of the Sponsor, no amendment to the
Plan shall be effective unless such amendment is (a) consented to in writing by
a majority of Plan Participants pursuant to procedures established by the
Committee or (b) required to comply with Section 409A of the Internal Revenue
Code and the regulations thereunder.


ARTICLE IX

FUNDING


        9.1    In General.     Benefits under this Plan shall be payable solely
from the general assets of the Sponsor (and, with respect to any Participant who
is an employee of an Affiliated Company, also from the general assets of such
Affiliated Company), and no person shall be entitled to look to any other

21

--------------------------------------------------------------------------------



source for payment of such benefits. The Sponsor (and, if applicable, any
Affiliated Company) shall have and possess all title to, and beneficial interest
in, any and all funds or reserves maintained or held by the Sponsor (or such
Affiliated Company) on account of any obligation to pay benefits as required
this Plan, whether or not earmarked as a fund or reserve for such purpose; any
such funds, other property or reserves shall be subject to the claims of the
creditors of the Sponsor (or such Affiliated Company), and the provisions of
this Plan are not intended to create, and shall not be interpreted as vesting,
in any Participant, Beneficiary or other person, any right to or beneficial
interest in any such funds, other property or reserves. Nothing in this
Section 9.1 shall be construed or interpreted as prohibiting or restricting the
establishment of a grantor trust (within the mean of Code Section 671) from
which benefits under this Plan may be payable, so long as such trust or contract
does not cause the plan to be funded for purposes of Sections 201(a), 301(a) (3)
or 401(a) (1) of ERISA.


        9.2    Establishment of Rabbi Trust.     The Sponsor has established (or
will establish) a trust ("Trust") substantially in the form attached hereto as
Exhibit B for the purpose of funding benefits under this Plan as provided in
this Article IX and for the purpose of paying the reasonable legal and
administration fees and expenses incurred by Participants and their
Beneficiaries in connection with lawsuits, actions or other proceedings brought
by such persons to enforce their rights under the Plan.


        9.3    Funding of Rabbi Trust.     Subject to the amendment or
termination of this Plan and the restrictions set forth in Section 9.1, the
Company shall contribute to the Trust, on behalf of each Participant, the amount
of Compensation Deferrals made by such Participant and the amount of any Company
Contribution allocated to such Participant's Account. Amounts corresponding to
Salary Deferrals for each payroll period shall be contributed to the Trust as
soon as reasonably practicable following the end of such payroll period. Bonus
Deferrals for a Plan Year shall be contributed to the Trust as soon as
reasonably practicable following the date on which such Bonus amounts otherwise
would have been paid to the Participant.


ARTICLE X

AFFILIATED COMPANIES


        10.1    Affiliated Company Participation.     The Board of Directors may
revoke or modify an Affiliated Company's participation in this Plan at any time
and for any or no reason, or terminate this Plan with respect to such Affiliated
Company's employees and Participants, subject to the provisions of Section 8.1
concerning changes in the Plan.


        10.2    Adoption Agreement.     Any Affiliated Company participating in
the Plan shall adopt the Plan and shall agree to be bound by the terms and
conditions of the Plan and any future changes made by the Board to the Plan.


ARTICLE XI

CHANGE IN CONTROL


        11.1    Change in Control.     As used in this Plan, "Change in Control"
shall mean the following and shall be deemed to occur with respect to each
respective Company that is a corporation (and shall be referred to herein as the
"Corporation") if any of the following events occur: a change in the ownership
of the corporation, a change in the effective control of the corporation, or a
change in the ownership of a substantial portion of the assets of the
corporation.

        (a)    Change in the ownership of a corporation.    A change in the
ownership of a corporation occurs on the date that any one person, or more than
one person acting as a group (as defined in Section (d)), other than other than
any person who was the beneficial owners of securities of such corporation as of
January 1, 2005, acquire ownership of stock of the corporation that, together
with stock held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the stock of such corporation.

22

--------------------------------------------------------------------------------





        (b)    Change in the effective control of the corporation.    A change
in the effective control of a corporation occurs on the date that either—

        (i)    Any one person, or more than one person acting as a group (as
determined under Section (d), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the corporation possessing 35% or more of the
total voting power of the stock of such corporation; or

        (ii)   a majority of members of the corporation's board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the corporation's board of
directors prior to the date of the appointment or election, provided that for
purposes of this Section (ii) the term corporation refers solely to the relevant
corporation identified in Section (e) for which no other corporation is a
majority shareholder for purposes of that Section.

A change in effective control also may occur in any transaction in which either
of the two corporations involved in the transaction has a Change in Control
event under Section (a) or (c). If any one person, or more than one person
acting as a group, is considered to effectively control a corporation, the
acquisition of additional control of the corporation by the same person or
persons is not considered to cause a change in the effective control of the
corporation (or to cause a change in the ownership of the corporation) within
the meaning of Section (a).

        (c)    Change in the ownership of a substantial portion of a
corporation's assets.    A change in the ownership of a substantial portion of a
corporation's assets occurs on the date that any one person, or more than one
person acting as a group (as determined in Section (d), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the corporation that have a
total gross fair market value equal to or more than 40% of the total gross fair
market value of all of the assets of the corporation immediately prior to such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. There is no Change in Control under this Section (c) when there is a
transfer to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer, as provided in this Section (c). A
transfer of assets by a corporation is not treated as a change in the ownership
of such assets if the assets are transferred to—

        (i)    A shareholder of the corporation (immediately before the asset
transfer) in exchange for or with respect to its stock;

        (ii)   An entity, 50% or more of the total value or voting power of
which is owned, directly or indirectly, by the corporation;

        (iii)  A person, or more than one person acting as a group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all
the outstanding stock of the corporation; or

        (iv)  An entity, at least 50% of the total value or voting power of
which is owned, directly or indirectly, by a person described in Section (iii).

For purposes of this Section (c) and except as otherwise provided, a person's
status is determined immediately after the transfer of the assets.

        (d)    Persons acting as a group.    Persons will not be considered to
be acting as a group solely because they purchase assets or own stock of the
same corporation at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they

23

--------------------------------------------------------------------------------



are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of assets or stock or similar business transaction with the
corporation.

        (i)    For purposes of Section (a), if a person, including an entity or
entity shareholder, owns stock in both corporations that enter into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

        (ii)   For purposes of Sections (b) and (c), if a person, including an
entity or entity shareholder, owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a group with other shareholders
in a corporation only to the extent of the ownership of assets of that
corporation or with respect to stock ownership in that corporation prior to the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.

        (e)    Construction.    To constitute a Change in Control as to a Plan
Participant, the relevant event described in Sections (a), (b) or (c) above must
relate to (i) the corporation for whom the Participant is performing services at
the time of the event, (ii) the corporation that is liable for the payment of
the deferred compensation (or all corporations liable for the payment if more
than one corporation is liable), or (iii) a corporation that is a majority
shareholder of a corporation identified in (i) or (ii), or any corporation in a
chain of corporations in which each corporation is a majority shareholder of
another corporation in the chain, ending in a corporation identified in (i) or
(ii). For purposes of this Article 11, Code Sections 409A and 318(a) apply to
determine stock ownership and the definition of Change in Control.


ARTICLE XII

MISCELLANEOUS PROVISIONS


        12.1    Designation of Beneficiary.     A Participant shall be entitled
to designate one or more individuals or entities (including a trust or trusts),
in any combination, as his or her "Beneficiary" or "Beneficiaries" to receive
any Plan benefit payments to which such Participant is entitled as of, or by
reason of, his or her death; provided, however, that the designation of any
individual or entity other than the Participant's spouse shall be effective only
with the consent of the Participant's spouse. Any such designation may be made
or changed at any time prior to the Participant's death by written notice filed
with the Committee, with such written notice to be in such form and contain such
information as the Committee may from time to time determine. In the event that
(a) a Beneficiary designation is not on file or is not effective at the date of
a Participant's death, (b) no Beneficiary survives the Participant, or (c) no
Beneficiary is living at the time any payment becomes payable under this Plan,
then, for purposes of making any further payment of any unpaid benefits under
the Plan, such Participant's Beneficiary or Beneficiaries shall be deemed to be
the Participant's estate. A Beneficiary entitled to receive any Plan Benefit
payments pursuant to this Section 12.1 shall receive such payments at the
time(s) and in the manner elected by the Participant in his or her Participation
Agreement.


        12.2    Payments During Incapacity.     The Committee shall have no duty
or obligation to determine the competence or capacity of any Participant or
Beneficiary. However, in the event that the Committee is made aware that a
Participant (or Beneficiary) is under mental or physical incapacity at the time
of any payment to be made to such Participant (or Beneficiary) pursuant to this
Plan, any such payment may be made to the conservator or other legally appointed
personal representative having authority over and responsibility for the person
or estate of such Participant (or Beneficiary), as the case may be, and for
purposes of such payment references in this Plan to the Participant (or
Beneficiary) shall mean and refer to such conservator or other personal
representative of the person or

24

--------------------------------------------------------------------------------



estate of the Participant (or Beneficiary), any such payment may be made to any
person or institution that has apparent responsibility for the person and/or
estate of the Participant (or Beneficiary) as determined by the Committee. Any
payment made in accordance with the provisions of this Section 12.2 to a person
or institution other than the Participant (or Beneficiary) shall be deemed for
all purposes of this Plan as the equivalent of a payment to such Participant (or
Beneficiary), and the Company shall have no further obligation or responsibility
with respect to such payment.


        12.3    Prohibition Against Assignment.     Except as otherwise
expressly provided in Section 12.1 and Section 12.2 hereof, the rights,
interests and benefits of a Participant under this Plan (a) may not be sold,
assigned, transferred, pledged, hypothecated, gifted, bequeathed or otherwise
disposed of to any other party by such Participant or any Beneficiary, executor,
administrator, heir, distribute or other person claiming under such Participant,
and (b) shall not be subject to execution, attachment or similar process. Any
attempted sale, assignment, transfer, pledge, hypothecation, gift, bequest or
other disposition of such rights, interests or benefits contrary to the
foregoing provisions of this Section 12.3 shall be null and void and without
effect.


        12.4    Assumption of Plan.     The Company expressly agrees that it
shall not merge or consolidate into or with another corporation, or sell
substantially all of its assets to another corporation, firm or person until
such corporation, firm or person expressly agrees in writing to assume and
discharge the duties and obligations of the Company under this Plan. The powers,
duties, rights and obligations of the Company under this Plan may be assigned
(i) to any company into which the Company may be merged, or with which it may be
consolidated, or (ii) to any company resulting from any merger, reorganization
or consolidation to which the Company is a party, or (iii) to any company to
which the business of the Company may be transferred, to the extent affected
Participants transfer their employment to such company. If such an assignment
occurs, the successor-in-interest to the Company shall assume the powers,
duties, rights and obligations of the Company in writing.


        12.5    Binding Effect.     The provisions of this Plan shall be binding
upon the Sponsor, the Participants, all Affiliated Companies employing any
Participants, and any successor-in-interest, beneficiary, heir or personal
representative to the Sponsor, any Participant or any such Affiliated Company.


        12.6    No Right to Employment.     This Plan is voluntary on the part
of the Sponsor and its Affiliated Companies, and shall not be deemed to
constitute an employment contract between any Participant and the Sponsor or any
Affiliated Company, nor shall the adoption or existence of the Plan or any
provision contained in the Plan be deemed to be a required condition of the
employment of any Participant. Nothing contained in this Plan shall be deemed to
give any Participant the right to continued employment with the Sponsor or any
Affiliated Company, and the Sponsor and its Affiliated Companies may terminate
any Participant at any time, in which case the Participant's rights arising
under this Plan shall be only those expressly provided under the terms of this
Plan.


        12.7    Notices.     All notices, requests, or other communications
(hereinafter collectively referred to as "Notices") required or permitted to be
given hereunder or which are given with respect to this Plan

25

--------------------------------------------------------------------------------



shall be in writing and may be personally delivered, or may be sent by United
States registered mail, postage prepaid, return receipt requested and addressed
as follows:

To the Sponsor,
and Affiliated Company
or the Committee at:   Impac Funding Corporation
1401 Dove Street
Newport Beach, CA 92660    
To Participant at:
 
The Participant's residential
mailing address as reflected
in the Sponsor's or Affiliated
Company's employment records
 
 

A Notice which is delivered personally shall be deemed given as of the date of
personal delivery, and a Notice mailed as provided herein shall be deemed given
on the date received. Any Participant may change his or her address for purposes
of Notices hereunder pursuant to a Notice to the Committee, given as provided
herein, advising the Committee of such change. The Sponsor, any Affiliated
Company and/or the Committee may at any time change its address for purposes of
Notices hereunder pursuant to a Notice to all affected Participants, given as
provided herein, advising such Participants of such change. Notwithstanding the
foregoing, the Committee may specify that any election, form, designation,
agreement or communication by a Participant under the Plan shall be made or
submitted online at a site on the World Wide Web designated for such purpose, or
by other reasonable electronic means to which Participants have reasonable
access.


        12.8    Governing Law.     This Plan shall be governed by, interpreted
under and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choice of laws, of the State of California
applicable to agreements made and to be performed wholly within the State of
California.


        12.9    Titles and Headings; Gender of Terms.     Article and Section
headings herein are for reference purposes only and shall not be deemed to be
part of the substance of this Plan or in any way to enlarge or limit the meaning
or interpretation of any provision in this Plan. Use in this Plan of the
masculine, feminine or neuter gender shall be deemed to include each of the
omitted genders if the context so requires.


        12.10    Severability.     In the event that any provision of this Plan
is found to be invalid or otherwise unenforceable by a court or other tribunal
of competent jurisdiction, such invalidity or unenforceability shall not be
construed as rendering any other provision contained herein invalid or
unenforceable, and all such other provisions shall be given full force and
effect to the same extent as though the invalid and unenforceable provision was
not contained herein.


        12.11    Tax Effect of Plan.     Neither the Sponsor nor any Affiliated
Company warrants any tax benefit or any financial benefit under this Plan.
Without limiting the foregoing, the Sponsor and each Affiliated Company and
their directors, officers, employees and agents shall be held harmless by the
Participant from, and shall not be subject to any liability on account of, any
Federal or State tax consequences or any consequences under ERISA of any
determination as to the amount of plan

26

--------------------------------------------------------------------------------



benefits to be paid, the method by which plan benefits are paid, the persons to
whom plan benefits are paid, or the commencement or termination of the payment
of plan benefits.


        12.12    Mandatory Arbitration.     In the event of any unresolved
dispute between a Participant or Beneficiary and the Company or the Trustee
regarding this Plan following completion of the claims review process, such
dispute shall be submitted to arbitration in accordance with the rules and
regulations of the American Arbitration Association for the arbitration of
employee benefit plan claim disputes (including the rules contained therein for
the selection of an arbitrator who is familiar with employee benefit plans). The
written determination of the arbitrator shall be final, binding and conclusive
on the Parties and judgment on the award rendered by the arbitrator may be
entered by any court having jurisdiction thereof. The prevailing party or
parties of any arbitration of legal or equitable proceeding shall be entitled to
have and recover his or their attorney's fees, costs and expenses as determined
by the arbitrator.


        12.13    Illegal Provisions.     The Company intends that this Plan will
be established, construed, administered and applied in compliance with
Section 409A of the Internal Revenue Code, and if any provision of this Plan is
determined by the Committee to be in violation of such requirements, or if any
provision of this Plan shall be held illegal or invalid for any other reason,
the illegality or invalidity shall not affect the remaining parts of this Plan,
but this Plan shall, to the extent possible, be construed and enforced in
compliance with Section 409A of the Code and other legal requirements or, if
that is not possible, as if the illegal or violating provisions were invalid and
had never been included in the Plan.

        IN WITNESS WHEREOF, the Sponsor has caused this Plan to be executed by
its duly authorized officer effective as of the Effective Date hereof.

    IMPAC FUNDING CORPORATION
 
 
 
      By: /s/  RICHARD J. JOHNSON      

--------------------------------------------------------------------------------

    Title: EVP CFO

--------------------------------------------------------------------------------

27

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.9



IMPAC FUNDING CORPORATION 2006 AMENDED AND RESTATED DEFERRED COMPENSATION PLAN
ARTICLE I INTRODUCTION

1.1 Purpose.


1.2 Effective Date and Term.


1.3 Participation.


1.4 Participation Agreement.


1.5 Applicability of ERISA.



ARTICLE II DEFINITIONS

2.1 Account.


2.2 Active Participant.


2.3 Affiliated Company.


2.4 Beneficiary.


2.5 Board; Board of Directors.


2.6 Bonuses.


2.7 Bonus Deferrals.


2.8 Code.


2.9 Commissions.


2.10 Commission Deferrals.


2.11 Committee.


2.12 Company.


2.13 Compensation.


2.14 Compensation Deferrals.


2.15 Compensation Deferral Agreement.


2.16 Disability.


2.17 Distributable Benefit.


2.18 Early Retirement.


2.19 Effective Date.


2.20 ERISA.


2.21 Investment.


2.22 Normal Retirement.


2.23 Participant.


2.24 Plan Year.


2.25 Salary.


2.26 Salary Deferrals.


2.27 Section 409A.


2.28 Sponsor.


2.29 Termination.


2.30 Valuation Date.


2.31 Year of Service.



ARTICLE III ADMINISTRATION OF THE PLAN

3.1 Administration By Committee.


3.2 Board and Committee Authority; Rules and Regulations.


3.3 Appointment of Agents.


3.4 Reports.


3.5 Termination of Active Participation.


3.6 Leave of Absence.



ARTICLE IV COMPENSATION DEFERRALS AND COMPANY CONTRIBUTIONS

4.1 Eligibility to Make Compensation Deferrals.


4.2 Election to Make Compensation Deferrals.


4.3 Continuing Participation.


4.4 No Deferrals After a Termination.


4.5 Spousal Consent.


4.6 Withholding.


4.7 Company Contributions.


4.8 Special Provisions for 2000 Salary Deferrals.



ARTICLE V ACCOUNTS; VALUATION OF ACCOUNTS; VESTING

5.1 Separate Accounts for Participants.


5.2 Crediting of Compensation Deferrals to Participants' Accounts.


5.3 Adjustments for Investment Experience.


5.4 Designation of Investments.


5.5 Valuation of Accounts.


5.6 Vesting of Accounts.


5.7 Forfeitures.



ARTICLE VI BENEFITS

6.1 Eligibility.


6.2 Form of Plan Benefit.


6.3 Election of Form of Benefit.


6.4 Hardship Withdrawals.


6.5 Short Term Pay-Outs.


6.6 Disputes.


6.7 Lump Sum Payment of Withdrawals.


6.8 Termination of Plan.


6.9 Subsequent Elections.


6.10 Acceleration of Payments.


6.11 Payments to Key Employees.


6.12 Delay of Payments by Company.



ARTICLE VII APPLICATION FOR BENEFITS

7.1 Initial Application.


7.2 Action on Applications.


7.4 Review Procedure.


7.5 Mandatory Arbitration.


7.6 Claims By Representative.



ARTICLE VIII CHANGES TO THE PLAN

8.1 Termination, Suspension or Amendment of Plan by Board.


8.2 Termination of Plan Upon a Change in Control.


8.3 Amendment of Plan Following a Change in Control.



ARTICLE IX FUNDING

9.1 In General.


9.2 Establishment of Rabbi Trust.


9.3 Funding of Rabbi Trust.



ARTICLE X AFFILIATED COMPANIES

10.1 Affiliated Company Participation.


10.2 Adoption Agreement.



ARTICLE XI CHANGE IN CONTROL

11.1 Change in Control.



ARTICLE XII MISCELLANEOUS PROVISIONS

12.1 Designation of Beneficiary.


12.2 Payments During Incapacity.


12.3 Prohibition Against Assignment.


12.4 Assumption of Plan.


12.5 Binding Effect.


12.6 No Right to Employment.


12.7 Notices.


12.8 Governing Law.


12.9 Titles and Headings; Gender of Terms.


12.10 Severability.


12.11 Tax Effect of Plan.


12.12 Mandatory Arbitration.


12.13 Illegal Provisions.

